Citation Nr: 0733252	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  02-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left foot blisters.

3.  What evaluation is warranted for hearing loss from June 
29, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The instant matters were remanded by the Board in October 
2003 and June 2006 for further development.

Concerning the claim of entitlement to an increased rating 
for a hearing loss, in the above referenced February 2002 
rating decision, the veteran was granted service connection 
and a noncompensable was assigned effective from June 29, 
2001.  The veteran thereafter perfected a timely appeal.  In 
a December 2006 rating decision, the RO increased the rating 
to 30 percent, effective from December 11, 2006.  As the 
veteran is in receipt of less than the maximum schedular 
rating for this disorder, his case remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in an appellate status by the veteran expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled this issue. 
 

In remands dated in October 2003 and June 2006 the Board 
referred claims of entitlement to service connection for a 
seizure disorder, residuals of a neck tumor excision, and 
athlete's foot.  Despite the passage of at least four years, 
these claims remain unadjudicated.  Accordingly, these 
matters are again referred to the RO for immediate and 
appropriate action. 


FINDINGS OF FACT

1.  It is not clinically shown that the veteran currently has 
PTSD.

2.  A chronic skin disability, manifested by left foot 
blisters, was not demonstrated in-service, and a current skin 
disability manifested by left foot blisters is not shown to 
be related to his active service.

3.  From June 29, 2001, to January 8, 2002, the medical 
record is devoid of any pertinent medical records which would 
warrant the assignment of a compensable rating for the 
veteran's hearing loss.

4.  From January 9, 2002, to December 10, 2006, the veteran 
never demonstrated worse than Level VI hearing acuity in the 
right ear and Level V hearing acuity on the left ear.  

4.  Since December 11, 2006, the veteran has never 
demonstrated worse than Level VII hearing acuity in the right 
ear and Level VI hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in-service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).

2.  Left foot blisters was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303.

3.  From June 29, 2001, to January 8, 2002, a compensable 
rating for hearing loss was not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 
(2006).

4.  From January 9, 2002, to December 10, 2006, a rating of 
20 percent for hearing loss was warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Code 6100.

5.  From December 11, 2006, a rating in excess of 30 percent 
for hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.85, 4.86, Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 and July 
2006 correspondence, and in an August 2002 statement of the 
case, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The claim was 
readjudicated in a January 2007 supplemental statement of the 
case.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence.  The veteran was 
provided an explanation as to the information or evidence 
needed to establish disability ratings and effective dates 
for the service connection claims on appeal, and an effective 
date for the increased rating claim on appeal.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  


Factual Background

Review of the service medical records show that the veteran 
was treated for blisters on his feet in June 1969.  Tinea 
pedis was diagnosed.  Athlete's feet was noted in July 1969.  
Medical examinations conducted in March 1968 (induction) and 
January 1970 (separation) were negative for complaints or 
findings regarding either a chronic skin or a psychiatric 
disorder.  

A private neuropsychological evaluation was conducted in July 
2001.  The report, dated in August 2001, shows that the 
diagnoses included depressive disorder.  PTSD was not 
diagnosed.  

A January 2002 VA progress note shows that a podiatry consult 
was ordered for recurrent blisters on the soles of both feet.  

A January 2002 VA skin examination of the veteran's feet 
revealed that his right foot was "totally within normal 
limits."  The left foot showed no scaling, flaking, 
ulceration, or open lesions.  A pinpoint size area of 
erythema in the middle of the arch, attributed to the site of 
a previously manifested blister was noted.  The diagnosis was 
no clinical evidence of left foot lesions.  

The report of a January 2002 VA PTSD examination shows that 
the veteran claimed to have served as a border guard in the 
"DMZ" (Demilitarized Zone) between North and South Korea, 
but denied being involved in combat.  A psychiatric diagnosis 
was not provided.  The examiner found that the veteran did 
not meet the diagnostic criteria for the diagnosis of PTSD 
either in terms of identified stressors or on-going symptoms.  

During a VA audiological evaluation conducted on January 9, 
2002, the veteran complained of progressive hearing loss for 
30 years.  Audiometry revealed that puretone thresholds (in 
decibels) were:  



 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
65
65
85
85
LEFT
70
70
65
70

The average puretone thresholds were 75 decibels in the right 
ear and 68.75 (69) decibels in the left ear.  As discussed 
further below, these puretone threshold findings amount to 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86.  Speech audiometry revealed that speech 
recognition ability was 94 in the right ear and 92 in the 
left year.  Moderately severe to prolonged mixed hearing loss 
was diagnosed.  

Service connection was granted for hearing loss by the RO in 
February 2002.  A noncompensable evaluation was assigned, 
pursuant to Diagnostic Code (Code) 6100, effective from June 
29, 2001.  The veteran perfected an appeal.  

A February 2002 VA progress note shows that the veteran was 
seen for chronic tinea pedis which was noted to wax and wane.  

In May 2002, the veteran was advised by the RO that to 
establish service connection for a claimed disorder he must 
show that he has the disability, as well as that it is 
related to disease, injury, or event in service.

A June 2002 VA progress note shows that examination of the 
veteran's feet showed no evidence of tinea.  Dyshydrotic 
eczema was diagnosed.  The veteran was provided medication to 
apply to blisters.  

An October 2002 VA mental health consult note shows that the 
veteran was referred for a PTSD evaluation.  Thereafter, the 
examiner commented that it was difficult to ascertain whether 
or not the veteran had PTSD.  Neuropsychiatric testing was 
suggested.  

The report of an October 2003 private psychological 
evaluation includes diagnoses of major depressive disorder.  
PTSD was not diagnosed.  

A Social Security Administration Disability Determination and 
Transmittal form, dated in November 2003, shows that the 
veteran had been found to be disabled from January 2003.  The 
primary diagnosis was mood disorders, and the secondary 
diagnosis was anxiety related disorders.  

The report of a March 2004 VA skin examination noted that the 
veteran's feet showed no indication of any lesions, blisters, 
or erythema.  The skin was intact and within normal limits.  
The diagnoses included tinea pedis, resolved, and dyshydrotic 
eczema.  The examiner opined that this chronic condition 
developed after the veteran's service separation and was 
unrelated to his military service.  

A June 2004 private audiological evaluation, audiometry (air 
conduction) revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
65
70
80
95
LEFT
55
40
75
75

The average puretone thresholds were 77.5 (78) decibels in 
the right ear and 61.25 (61) decibels in the left ear.  
Bilateral mixed hearing loss was diagnosed.  The test report, 
while including some "speech audiometry" findings, did not 
include controlled speech discrimination test findings using 
the Maryland CNC word list.  Pursuant to 38 C.F.R. § 4.85(a) 
an examination for hearing impairment for VA purposes 
"must" include such Maryland CNC speech recognition ability 
findings.  Thus, the audiometry results associated with this 
examination are insufficient for rating purposes.  

On VA audiological evaluation conducted on December 11, 2006, 
the veteran complained of progressive bilateral hearing loss.  
Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
70
75
80
95
LEFT
70
65
80
80

The average puretone thresholds were 80 decibels in the right 
ear and 73.75 (74) decibels in the left ear.  Speech 
audiometry revealed that speech recognition ability was 72 in 
the right ear and 68 in the left year.  Severe bilateral 
mixed hearing loss was diagnosed.  

As part of a December 2006 rating decision, the veteran's 
service-connected hearing loss was assigned a 30 percent 
rating effective from December 11, 2006.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  As mentioned, under 
the revised criteria, where there is an exceptional pattern 
of hearing impairment, a rating based on puretone thresholds 
alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is demonstrated in the instant case.  
See January 2002 and December 2006 VA audiometry examination 
reports.

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

Service Connection

PTSD

The threshold matter that must be addressed in any claim of 
service connection is whether there is competent evidence 
that such disability exists.  Here, there is no competent 
(medical) evidence that the veteran currently has PTSD.  In 
the absence of proof of a present disability, there cannot be 
a valid claim [of service connection].  Hickson.

The veteran was specifically advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  See letter of May 2002.  He has not 
submitted any medical evidence of a current diagnosis of PTSD 
nor identified any treatment provider with records of 
treatment for such a disability.  His service medical records 
were negative for any indication of any psychiatric-based 
disorder, to include PTSD.

The threshold requirement for establishing entitlement to the 
benefit sought, competent evidence that such disability 
exists, is not met.  Hence, the claim must be denied.  
38 U.S.C.A. § 1110.

Left Foot Blisters

Although the appellant was diagnosed and treated for blisters 
on his feet in service, there is no medical evidence tending 
to show that this represented a chronic disability.  The 
evidence does not demonstrate any showing of residual 
pathology.  Indeed, the January 1970 separation examination 
revealed that the appellant had clinically normal skin.  In 
addition, while a January 2002 VA examination noted that a 
blister had been previously manifested on the veteran's left 
foot, the supplied diagnosis indicated no clinical evidence 
of current service related left foot lesion.  

The June 2002 examination of the veteran's feet revealed no 
evidence of tinea.  Also, during the course of a March 2004 
VA skin examination the veteran's feet showed evidence of 
tinea pedis and dyshydrotic eczema, but the examiner opined 
that this chronic condition developed after the veteran's 
service separation and was unrelated to his military service.  

The lapse of time between service separation and the earliest 
postservice documentation of a similar sign is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is clearly 
no postservice continuity of complaints or symptoms 
pertaining to any left foot blisters.  Further, the record is 
devoid of any medical opinion which relates a currently 
diagnosed left foot blisters disorder to service or to any 
event therein.  Consequently, service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.

The Board observes that while dyshydrotic eczema was 
diagnosed in the course of a March 2004 VA skin examination, 
the examiner opined that this disorder developed after the 
veteran's service separation and was unrelated to his 
military service.

A threshold requirement for establishing entitlement to the 
benefit sought, medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability, is not met.  Hence, the claim must be denied.

Increased Rating - Hearing Loss

Entitlement to a Compensable Rating from June 29, 2001, to 
January 8, 2002

As noted above, service connection was initially granted for 
hearing loss by the RO in February 2002.  A noncompensable 
evaluation was assigned effective from June 29, 2001.  

For this period, review of the medical record is devoid of 
any hearing-related medical records upon which to rate the 
veteran's hearing loss.  Thus, as evidence which would allow 
for a compensable rating for this pertinent period is absent 
from the record, the Board finds that from June 29, 2001, to 
January 8, 2002, a compensable rating for hearing loss is not 
for assignment.

Entitlement to a Compensable Rating from January 9, 2002, to 
December 10, 2006

For this particular period, the record includes VA audiometry 
findings dated January 9, 2002.  At that time, the average 
puretone threshold for the veteran's right ear was 75 
decibels, and speech discrimination was 94 percent.  Under 
38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as Level II.   The left ear average puretone 
threshold was 69 decibels, with 92 percent speech 
discrimination, resulting in Level II hearing, also.  Under 
38 C.F.R. § 4.85, Table VII where there is Level II hearing 
acuity in each ear, a noncompensable rating is to be assigned 
(under Code 6100).

The Board notes, however, that on January 9, 2002, the 
puretone threshold for each of the four specified frequencies 
was more than 55 decibels.  Hence, under 38 C.F.R. § 4.86(a) 
a 20 percent rating is warranted from January 9, 2002, 
because of an unusual hearing loss pattern.  Using Table VIA, 
the 75 average threshold of the veteran's right ear is 
characterized as Level VI hearing, and the 69 average 
threshold of the veteran's left ear is characterized as level 
V hearing.  Utilizing Table VII, this combination of puretone 
threshold averages warrants the assignment of a 20 percent 
rating.  This 20 percent rating encompasses the maximum level 
of hearing loss shown during the above-cited time period.  

Entitlement to a Rating in excess of 30 percent from December 
11, 2006

For this particular period, the pertinent medical record 
includes only VA audiometry findings dated December 11, 2006.  
At that time, the average puretone threshold for the 
veteran's right ear was 80 decibels, and speech 
discrimination was 72 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level VI.   The 
left ear average puretone threshold was 74 decibels, with 68 
percent speech discrimination, resulting in Level VI hearing, 
also.  Under 38 C.F.R. § 4.85, Table VII where there is Level 
VI hearing acuity in each ear, a 30 percent rating is to be 
assigned (under Code 6100).

As was the case above, however, in contemplating the 
provisions of 38 C.F.R. § 4.86(a), and, specifically, in 
observing that the puretone threshold for each of the four 
specified frequencies on December 11, 2006, was more than 55 
decibels, the Board finds that an exceptional pattern of 
hearing warranting a potential rating under 38 C.F.R. § 4.86 
was shown on December 11, 2006.  Using Table VIA, the 80 
average threshold of the veteran's right ear is characterized 
as Level VII hearing, and the 74 average threshold of the 
veteran's left ear is characterized as Level VI hearing.  
Using Table VII, this combination of puretone threshold 
averages also warrants the assignment of a 30 percent rating.  
This 30 percent rating encompasses the maximum level of 
hearing loss shown during the above-cited time period.  

For all claims here considered by the Board, the veteran's 
statements describing his symptoms are considered to be 
competent evidence.  Espiritu.  However, these statements 
must be viewed against the objective medical evidence and, 
where appropriate, the pertinent rating criteria.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, except to the extent 
that the benefit sought on appeal is granted in part for a 
hearing loss, the preponderance of the evidence is against 
the veteran's claims.  Therefore, the doctrine is not 
otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for left foot blisters.

Entitlement to a compensable rating for hearing loss from 
June 29, 2001, to January 8, 2002, is denied.

Entitlement to a 20 percent rating for hearing loss from 
January 9, 2002, to December 10, 2006, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for hearing 
loss, from December 11, 2006, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


